DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is notice if allowance on patent application 15788690, attorney docket P20171356US00/N1085-01729. Application is assigned an effective filing date of 10/19/2017 based on application filing date, and applicant is Taiwan Semiconductor Manufacturing Co., LTD. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered. Claims 1-14, 16 and 21-24 are pending and are considered below.

Response to Arguments
Applicant’s arguments, see submission filed 7/19/2021, with respect to the rejection of claims 1, 11 and 21 and their dependents under §102 and 103 have been fully considered and they are persuasive. Applicant has amended the independent claims to limit the device to comprise the IMD layer and a bottom capping layer that extends along the u-shaped profile, which examiner interprets in view of the drawings to mean it extends along the three faces of the profile, and along the top surface of the IMD; and a second capping layer over the resistive layer

Allowable Subject Matter
. Claims 1-14, 16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a u-shaped stack of a 10-30nm bottom TaN cap, a resistance layer, a top TaN Cap and an upper electrode within the u-shaped stack, even with the top surface of the second dielectric. In combination with the dielectric stack claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893